DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7 and 18-20 are objected to because of the following informalities:  
In claim 7, --and-- should be added after “than 1,” in line 4; and there is lack of antecedent basis in the claim for a “present substrate temperature” in the last line.
In claim 18, “is” should be replaced with --being-- in line 4.
In claim 19, it is not clear if the “combination circuit” is the temperature sensing circuit or if it is part of the temperature sensing circuit, as recited in line 2.
Claim 20 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.

Claims 7 and 18-20 would be allowable if rewritten to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An integrated circuit for temperature detection comprising an open loop circuit branch comprising a second resistor having one terminal coupled to a second base of the second BJT and another terminal coupled to the junction node of the closed loop circuit branch, a third resistor having one terminal coupled to the second base of the second BJT and another terminal coupled to ground, and a comparator having an inverting input coupled to the second collector of the second BJT and an output configured to provide a digital voltage signal that corresponds to a temperature reading (claim 1).
An apparatus comprising a second resistor having one terminal coupled to a second base of the second BJT and another terminal coupled to the junction node; and a third resistor having one terminal coupled to the second base of the second BJT and another terminal coupled to ground, wherein a resistance value of the first resistor is equal to a resistive value of the second resistor multiplied by a ratio of the second current to the first current (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/4/21